Case 21-10474-MFW   Doc 273-1   Filed 04/07/21   Page 1 of 4




              EXHIBIT A
               Case 21-10474-MFW              Doc 273-1    Filed 04/07/21    Page 2 of 4




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------ x
In re                                                 :         Chapter 11

ALAMO DRAFTHOUSE CINEMAS                             :          Case No. 21-10474 (MFW)
HOLDINGS, LLC, et al.
                                                      :
                  Debtors.                                      (Jointly Administered)
------------------------------------------------------ x

                                  DECLARATION OF JOHNNA DAVIS

         I, Johnna Davis, declare under penalty of perjury pursuant to 28 U.S.C. § 1746, that I have

personal knowledge of the following matters:

         1.       I am over the age of 21 and competent to make this declaration in support of 30

West Pershing, LLC’s, Objection to Conditional Assumption and Proposed Cure Amount with

Respect to Non-Residential Leases of Real Property.

         2.       I am a Senior Lease Administrator for EPR Properties, the parent company of 30

West Pershing, LLC ("30 West").

         3.       30 West is lessor to Alamo Mission, LLC (the "Tenant"), a debtor-in-possession in

the captioned cases, pursuant to that certain Lease dated August 21, 2013, of non-residential real

estate (the "Mission Lease"). A true copy of the Mission Lease is attached hereto as Exhibit 1.

         4.       A true copy of the Second Amendment to Lease dated November 21, 2014 is

attached hereto as Exhibit 2.

         5.       The unpaid monthly rent for the months from and after January 2021 is

$122,829.81, as a result of the Mission Lease escalator provision. A true copy of the notice of

such increase is attached hereto as Exhibit 3.




DB04/0503816.0339/13884027.1
               Case 21-10474-MFW          Doc 273-1     Filed 04/07/21      Page 3 of 4




         6.       The sum to cure the rent defaults on March 17, 2021, was $1,373,460.57. A true

copy of the itemization of the cure amount is attached hereto as Exhibit 4.

         7.       The defaults will increase on the Mission Lease if Debtors do not pay real estate

taxes that become due on April 12, 2021, in the sum of $126,035.94. A true copy of the tax bill is

attached hereto as Exhibit 5.

         8.       30 West is lessor to Alamo Lakeline, LLC ("Lakeline"), a debtor-in-possession in

the captioned cases, pursuant to that certain Lease dated September 17, 2012, of non-residential

real estate (the "Lakeline Lease"). A true copy of the Lakeline Lease is attached hereto as Exhibit

6.

         9.       A true copy of the First Amendment to Lease dated May 30, 2013 is attached hereto

as Exhibit 7.

         10.      A true copy of the notice increasing the rent under the Lakeline Lease escalator

provision is attached hereto as Exhibit 8.

         11.      A true copy of the Declaration of Protective Covenants and Common Area

Maintenance Agreement dated as of September 17, 2012, between 30 West and Lakeline Market,

Ltd., concerning the Lakeline Lease, is attached hereto as Exhibit 9.

         12.      A true copy of the Lease Ledger on the Lakeline Lease reflecting amounts past due

for common area maintenance charges on the Lakeline Lease is attached hereto as Exhibit 10.

         13.      30 West has suffered actual pecuniary loss as a result of the monetary defaults of

Mission and Lakeline on their respective Leases in the form of attorneys' fees to address the

defaults and enforce 30 West's rights under the Leases.

         14.      30 West does not consent to assignment of either Lease.




DB04/0503816.0339/13884027.1
               Case 21-10474-MFW        Doc 273-1   Filed 04/07/21   Page 4 of 4




Executed this 7th day of April, 2021.



                                              /s/ Johnna Davis
                                            Johnna Davis




DB04/0503816.0339/13884027.1
